Case 2:20-cr-00004-KS-MTP Document 30 Filed 12/14/20 Page 1 of 2

SOUTHERN Eli g OF MISSISSIPP|
ILE

 

    

IN THE UNITED STATES DISTRICT COURT DEC 14 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI SRYOUR SENT
EASTERN DIVISION BY rr ree DEPUTY

 

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:20cr4-KS-MTP
MICHAEL BOUNDS
FINAL ORDER OF FORFEITURE
Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[29]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:
WHEREAS, on September 8, 2020, this Court entered an Agreed Preliminary Order of
Forfeiture [25], ordering the Defendant, MICHAEL BOUNDS to forfeit the following:
1. One (1) Springfield pistol, model XD-40, .40 caliber, Serial No.: US211905;
2. One (1) Mossberg shotgun, model 500a, 12 gauge, Serial No.: R795008; and
3. Any ammunition seized;

(“the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www. forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, no timely claim has been filed; and

WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c);

 

 
Case 2:20-cr-00004-KS-MTP Document 30 Filed 12/14/20 Page 2 of 2

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the following:

1, One (1) Springfield pistol, model XD-40, .40 caliber, Serial No.: US211905;

2. One (1) Mossberg shotgun, model 500a, 12 gauge, Serial No.: R795008; and
3. Any ammunition seized;

are hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and 28
U.S.C. § 2461(c).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the property described above is hereby condemned, forfeited and vested in the United
States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order.

Be
SO ORDERED, ADJUDGED, AND DECREED J this LY day of

() Rebuy 2020, -

 

 

 
